 1
 2
 3
 4
 5
 6
 7                            UNITED STATES DISTRICT COURT
 8                         SOUTHERN DISTRICT OF CALIFORNIA
 9
10   CHAKA D. GILBERT,                                    Case No.: 19cv2052-GPC (AHG)
11                                      Petitioner,
                                                          ORDER DISMISSING CASE
12   v.                                                   WITHOUT PREJUDICE
13   SAN BERNARDINO and COALINGA,
14                                   Respondents.
15
16         Petitioner, a person detained at the California Department of State Hospitals,
17   Coalinga, is proceeding pro se with a Petition for a Writ of Habeas Corpus pursuant to 28
18   U.S.C. § 2254. (ECF No. 1.) The Petition is subject to dismissal without prejudice for
19   failure to satisfy the filing fee requirement, failure to name a respondent, failure to sign the
20   Petition, and failure to state a cognizable habeas claim.
21                  FAILURE TO SATISFY FILING FEE REQUIREMENT
22         Petitioner has failed to pay the $5.00 filing fee and has failed to move to proceed in
23   forma pauperis. Because this Court cannot proceed until Petitioner has either paid the
24   $5.00 filing fee or qualified to proceed in forma pauperis, the Court DISMISSES the case
25   without prejudice. See Rule 3(a), 28 U.S.C. foll. § 2254.
26                       FAILURE TO NAME PROPER RESPONDENT
27         On federal habeas, a state prisoner must name the state officer having custody of
28   him as the respondent. Ortiz-Sandoval v. Gomez, 81 F.3d 891, 894 (9th Cir. 1996), citing

                                                      1
                                                                                   19cv2052-GPC (AHG)
 1   Rule 2(a), 28 U.S.C. foll. § 2254. “Typically, that person is the warden of the facility in
 2   which the petitioner is incarcerated.” Id. Federal courts lack personal jurisdiction when a
 3   habeas petition fails to name a proper respondent. See id.
 4         The warden is the typical respondent. However, “the rules following section 2254
 5   do not specify the warden.” Id. “[T]he ‘state officer having custody’ may be ‘either the
 6   warden of the institution in which the petitioner is incarcerated . . . or the chief officer in
 7   charge of state penal institutions.’” Id. (quoting Rule 2(a), 28 U.S.C. foll. § 2254 advisory
 8   committee’s note). If “a petitioner is in custody due to the state action he is challenging,
 9   ‘[t]he named respondent shall be the state officer who has official custody of the petitioner
10   (for example, the warden of the prison).’” Id. (quoting Rule 2, 28 U.S.C. foll. § 2254
11   advisory committee’s note). Here, Petitioner has incorrectly named “San Bernardino” and
12   “Coalinga” as respondents.
13                                FAILURE TO SIGN PETITION
14         Rule 2(c) of the Rules Governing Section 2254 Cases provides that “[t]he petition
15   must be printed, typewritten or legibly handwritten; and be signed under penalty of perjury
16   by the petitioner or by a person authorized to sign it for the petitioner under 28 U.S.C.
17   § 2242.” Rule 2(c), 28 U.S.C. foll. § 2254. Here, Petitioner has failed to sign the Petition.
18       FAILURE TO STATE A COGNIZABLE CLAIM ON FEDERAL HABEAS
19         Additionally, in accordance with Rule 4 of the rules governing § 2254 cases,
20   Petitioner has failed to allege that his state court conviction or sentence violates the
21   Constitution of the United States.
22         Title 28, United States Code, § 2254(a), sets forth the following scope of review for
23   federal habeas corpus claims:
24                 The Supreme Court, a Justice thereof, a circuit judge, or a district court
           shall entertain an application for a writ of habeas corpus in behalf of a person
25
           in custody pursuant to the judgment of a State court only on the ground that
26         he is in custody in violation of the Constitution or laws or treaties of the United
           States.
27
28   28 U.S.C. § 2254(a).

                                                    2
                                                                                   19cv2052-GPC (AHG)
 1         Thus, to present a cognizable federal habeas corpus claim under § 2254, a state
 2   prisoner must allege both that he is in custody pursuant to a “judgment of a State court,”
 3   and that he is in custody in “violation of the Constitution or laws or treaties of the United
 4   States.” See 28 U.S.C. § 2254(a).
 5         Here, Petitioner does not identify any claims, but sets forth what appears to be a
 6   narrative regarding how he came to be housed at the California Department of State
 7   Hospitals, Coalinga. (ECF No. 1 at 3-4.) In no way does he claim he is “in custody in
 8   violation of the Constitution or laws or treaties of the United States.” 28 U.S.C. § 2254.
 9   Thus, as currently pleaded, Petitioner has failed to state a cognizable habeas claim.
10                                CONCLUSION AND ORDER
11         Accordingly, the Court DISMISSES the Petition without prejudice for failure to
12   satisfy the filing fee requirement, failure to name a proper respondent, failure to sign the
13   Petition and failure to state a cognizable habeas claim. If Petitioner wishes to proceed with
14   this action, he must either pay the $5.00 filing fee or submit a request to proceed in forma
15   pauperis and file a First Amended Petition which is signed, names a proper respondent,
16   and states a cognizable federal habeas claim on or before December 31, 2019.
17         IT IS SO ORDERED.
18   Dated: October 31, 2019
19
20
21
22
23
24
25
26
27
28

                                                   3
                                                                                19cv2052-GPC (AHG)
